LO

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

26

at

28

Case 3:18-cr-04196-JAH Document 26 Filed 12/07/18 PagelD.27 Page 1of1

 

per ow ee hy
an | a} J
& © Were Visww Seer

|

a

CLERK US DISTRICT Cé AT
SOUTHERN DISTRICT OF CALII ORNIA
BY MME DEPUTY

 

  

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 18-CR-4196-JAH

Ve
Title 18, U.S.C., Sec. 3 -

Accessory After the Fact (Class

ALFRED STEVEN DIAZ, B Misdemeanor) ;

Defendant.

 

 

 

 

The United States Attorney charges:
Count 1

On or about August 31, 2018, within the Southern District of
California, defendant ALFRED STEVEN DIAZ, knowing that an offense
against the United States had been committed, to wit, Improper Entry
by an Alien, namely, Simon Diego Rosas-Espinoza, defendant did receive,
relieve, comfort, and assist the offender, Simon Diego Rosas-Espinoza,
in order to hinder and prevent the offender’s apprehension, trial, and
punishment, in violation of Title 18, United States Code, Section 3, a
misdemeanor.

DATED: December % , 2018

 

ADAM L. BRAVERMAN

United States Att ney

  

CARLOS* ARGUE
Assistant U.S. At orney
CA:12/6/2018

 
